Citation Nr: 1039948	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial increased disability evaluation for 
posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to November 16, 2007, and 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran service on active duty from October 1966 to October 
1968. 

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in New 
Orleans, Louisiana.  

In an April 2010 rating decision, the RO granted service 
connection for a back condition.  Therefore, this issue is no 
longer on appeal.  The only issue remaining for appellate review 
is as listed on the title page. 


FINDING OF FACT

In May 2010 correspondence the Veteran indicated that he wished 
to withdraw his appeal concerning the issue of entitlement to an 
initial increased disability evaluation for PTSD, rated as 30 
percent disabling prior to November 16, 2007, and 50 percent 
disabling thereafter. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to an initial increased 
disability evaluation for PTSD, rated as 30 percent disabling 
prior to November 16, 2007, and 50 percent disabling thereafter. 
38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2005 rating decision the RO granted service connection 
for PTSD and assigned a 30 percent disability rating, effective 
May 14, 2003.  In an August 2005 communication to the RO, the 
Veteran disagreed with the initial assignment of a 30 percent 
rating and the current appeal ensued.  In an April 2010 rating 
decision, the RO assigned a 50 percent evaluation for PTSD, 
effective November 16, 2007.  
In May 2010 correspondence the Veteran indicated that he wished 
to withdraw his appeal concerning the issue of entitlement to an 
initial increased disability evaluation for PTSD, rated as 30 
percent disabling prior to November 16, 2007, and 50 percent 
disabling thereafter.  See VA Form 21-3138, dated May 14, 2010.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.

The Veteran has properly withdrawn his appeal concerning the 
issue of entitlement to an initial increased disability 
evaluation for PTSD, rated as 30 percent disabling prior to 
November 16, 2007, and 50 percent disabling thereafter, and, 
therefore, there remain no allegations of errors of fact or law 
for appellate consideration. Accordingly, the Board does not have 
jurisdiction to review this issue and it is dismissed.


(Continued on next page)



ORDER

The appeal concerning the issue of entitlement to an initial 
increased disability evaluation for PTSD, rated as 30 percent 
disabling prior to November 16, 2007, and 50 percent disabling 
thereafter is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


